             Case 2:19-cv-00349-JAM-AC Document 5 Filed 02/27/19 Page 1 of 3


 1   Mark W. Bucher
 2
     mark@calpolicycenter.org
     CA S.B.N. # 210474
 3   Law Office of Mark W. Bucher
 4
     18002 Irvine Blvd., Suite 108
     Tustin, CA 92780-3321
 5   Phone: 714-313-3706
 6   Fax: 714-573-2297

 7   Brian K. Kelsey (Pro Hac Vice To Be Filed)
 8   bkelsey@libertyjusticecenter.org
     Reilly Stephens (Pro Hac Vice To Be Filed)
 9   rstephens@libertyjusticecenter.org
10   Liberty Justice Center
     190 South LaSalle Street
11   Suite 1500
12   Chicago, Illinois 60603
     Phone: 312-263-7668
13   Fax: 312-263-7702
14
     Attorneys for Plaintiff
15

16                          UNITED STATES DISTRICT COURT
17                     FOR THE EASTERN DISTRICT OF CALIFORNIA

18
     Alfred Sweet,                                   Case No. 2:19-CV-00349-JAM-AC
19

20                     Plaintiff.
                                                     PLAINTIFF’S MOTION FOR
21   v.                                              PRELIMINARY INJUNCTION
22
   California Association of Psychiatric             Hearing Date:
23 Technicians, et al.,                              Time:
                                                     Judge:
24
                       Defendants.
25

26
            Plaintiff, Alfred Sweet, respectfully moves this Court for a preliminary injunction
27
     against Defendants, California Association of Psychiatric Technicians (“CAPT”);
28

          Case No. 2:19-CV-00349-JAM-AC          1
          PLAINTIFF’S MOTION FOR PRELIMINARY INJUNCTION
            Case 2:19-cv-00349-JAM-AC Document 5 Filed 02/27/19 Page 2 of 3


 1   Stephanie Clendenin, in her official capacity as Acting Director of the California
 2   Department of State Hospitals (“Director Clendenin”); and Xavier Becerra, in his official
 3   capacity as Attorney General of California (“General Becerra”).
 4         Mr. Sweet respectfully requests that the Court enter a preliminary injunction:
 5            1. Enjoining Director Clendenin from deducting union dues from Mr. Sweet’s
 6                paycheck;
 7            2. Enjoining CAPT from directing Director Clendenin to deduct union dues
 8                from Mr. Sweet’s paycheck and from accepting the dues;
 9            3. Enjoining General Becerra from enforcing Cal. Gov’t Code §§ 3515 and
10                3515.7 and any other provisions of California law that require Mr. Sweet to
11                pay what amount to agency fees to CAPT because he requested to become an
12                agency fee payer;
13            4. Enjoining General Becerra from enforcing Cal. Gov’t Code §§ 1157.12,
14                3513(i), 3515, and 3515.5 and all other provisions of California law that
15                require Mr. Sweet to wait until a specified window of time to stop the
16                deduction of union dues from his paycheck.
17            5. Enjoining CAPT from acting as Mr. Sweet’s exclusive representative in
18                bargaining negotiations with his employer, the California Department of
19                State Hospitals; and
20            6. Enjoining General Becerra from enforcing Cal. Gov’t Code §§ 3515.5 and
21                3520.5 and all other provisions of California law that provide for exclusive
22                representation of employees who do not affirmatively consent to union
23                membership.
24   Dated: February XX, 2019
25                                          Respectfully submitted,
26                                          /s/ Mark W. Bucher
27
                                            Mark W. Bucher
                                            mark@calpolicycenter.org
28                                          CA S.B.N. # 210474
         Case No. 2:19-CV-00349-JAM-AC           2
         PLAINTIFF’S MOTION FOR PRELIMINARY INJUNCTION
       Case 2:19-cv-00349-JAM-AC Document 5 Filed 02/27/19 Page 3 of 3


 1                                    Law Office of Mark W. Bucher
 2
                                      18002 Irvine Blvd., Suite 108
                                      Tustin, CA 92780-3321
 3                                    Phone: 714-313-3706
 4
                                      Fax: 714-573-2297

 5                                    /s/ Brian K. Kelsey
 6                                    Brian K. Kelsey (Pro Hac Vice To Be Filed)
                                      bkelsey@libertyjusticecenter.org
 7                                    Reilly Stephens (Pro Hac Vice To Be Filed)
 8                                    rstephens@libertyjusticecenter.org
                                      Liberty Justice Center
 9                                    190 South LaSalle Street
10                                    Suite 1500
                                      Chicago, Illinois 60603
11                                    Phone: 312-263-7668
12                                    Fax: 312-263-7702

13                                    Attorneys for Plaintiff
14

15

16

17

18

19

20
21

22

23

24

25

26

27

28
     Case No. 2:19-CV-00349-JAM-AC         3
     PLAINTIFF’S MOTION FOR PRELIMINARY INJUNCTION
